Exhibit 10.1

AGREEMENT TO PREPAY FUTURE PAYMENTS AT A DISCOUNT

This Agreement to Prepay Future Payments at a Discount (the “Agreement”) is
dated as of July 1, 2009, by and between Co-Lead Counsel (as defined below),
acting collectively as binding representative and agent of the Plaintiffs and
MasterCard International Incorporated (“MasterCard”). Terms used but not defined
herein shall have the meanings ascribed to them in the Settlement Agreement (as
defined below).

W I T N E S S E T H

WHEREAS, Constantine Cannon LLP (formerly, Constantine & Partners) and Hagens
Berman Sobol Shapiro LLP (formerly, Hagens Berman), together serve as co-lead
counsel (“Co-Lead Counsel”) to the Plaintiffs in the In Re Visa
Check/MasterMoney Antitrust Litigation, No. 96-CV-5238 (JG/JO), a class action
filed in the U.S. District Court for the Eastern District of New York (the
“Court”) against MasterCard; and

WHEREAS, the Plaintiffs and MasterCard filed with the Court an executed
settlement agreement (the “Settlement Agreement”) on June 4, 2003, that the
Court approved on December 19, 2003, and that became final on June 1, 2005,
after the denial of or expiration of all time for appeals; and

WHEREAS, MasterCard is obligated under Section 3(a) of the Settlement Agreement
to make four additional payments of $100 million each (the “Future Payments”)
into the Settlement Fund Account on or before the following dates: December 22,
2009, December 22, 2010, December 22, 2011, and December 22, 2012; and

WHEREAS, in connection with the Settlement Agreement, Co-Lead Counsel
established the MasterCard Qualified Settlement Fund bearing Employer
Identification Number 20-0065872 (the “MasterCard Qualified Settlement Fund”);
and

WHEREAS, Section 3(b) of the Settlement Agreement provides that MasterCard may
request that Plaintiffs work with MasterCard to establish a mutually agreeable
discount rate to apply to any prepayment(s) in the event that MasterCard desires
to make one or more payments on an accelerated basis; and

WHEREAS, MasterCard and Co-Lead Counsel now desire to enter into this Agreement
to evidence their mutual agreement and specify the terms with respect to the
prepayment by MasterCard of the Future Payments at a discount.

NOW THEREFORE, the parties hereto agree as follows:

Section 1. Payment. The parties hereby agree that MasterCard shall make a
payment of $335,000,000 (the “Payment”) on September 30, 2009 (the “Payment
Date”) into the existing MasterCard Qualified Settlement Fund account
established pursuant to and in compliance with the terms of the Settlement
Agreement, which are incorporated herein. The Payment shall be in full
satisfaction of all of MasterCard’s remaining payment obligations to the
Plaintiffs under the Settlement Agreement upon Final Approval as defined in
Section 4 below.

Section 2. Future Payments. Except as provided in Section 4, upon making the
Payment, MasterCard shall no longer be obligated to make the Future Payments.



--------------------------------------------------------------------------------

Section 3. Event of Default. Failure of MasterCard to make the Payment on the
Payment Date, shall constitute an event of default hereunder and shall entitle
the Plaintiffs to seek from the Court immediate recovery of the Payment and any
and all additional relief they believe appropriate including immediately payable
post-judgment interest.

Section 4. Court Approval. Co-Lead Counsel agrees to seek approval of the Court
and will use reasonable efforts to secure that approval as promptly as possible.
Upon Court approval and the exhaustion of all available appeals from said
approval, this Agreement will become final (“Final Approval”). Except as
provided below, no disbursement from the Payment will be made unless and until
Final Approval has occurred and the Court has approved such disbursement.
MasterCard shall make the Payment on the Payment Date regardless of whether
Final Approval of the Agreement occurs on or before the Payment Date. In the
event that Final Approval of this Agreement does not occur on or before
December 22, 2009 or the subsequent dates for such settlement payments under the
Settlement Agreement, then MasterCard’s December 22, 2009 payment obligation of
$100 million pursuant to Section 3(a) of the Settlement Agreement or such
subsequent payment(s) under the Settlement Agreement that become due under
Section 3(a) of the Settlement Agreement shall be deemed to have been made and
the $100 million settlement payment for such year may be withdrawn from the
MasterCard Qualified Settlement Fund by Co-Lead Counsel on or after the date
that such settlement payment was to be paid under Section 3(a) of the Settlement
Agreement in full satisfaction of MasterCard’s obligation to make a settlement
payment for such year. In the event that Final Approval of this Agreement is not
obtained as a result of a rejection of the Agreement by the Court or, if
approved, rejected as a result of an appeal of said Court approval, then and
only then, shall this Agreement become null and void and Plaintiffs shall return
the Payment with any accrued interest less any reductions that were made to the
Payment pursuant to MasterCard’s payment obligations under Section 3(a) of the
Settlement Agreement. Should this Agreement so become null and void, all the
terms of the Settlement Agreement shall remain in full force and effect.

Section 5. Choice of Law; Jurisdiction of the Court. All terms of this Agreement
shall be governed and interpreted according to the substantive laws of the State
of New York without regard to its choice of law or conflict of laws principles.
Co-Lead Counsel and MasterCard agree to hereby irrevocably submit to the
exclusive jurisdiction of the Court for any suit, action, proceeding or dispute
arising out of or relating to this Agreement.

Section 6. Requisite Authority. MasterCard represents and warrants that it has
the requisite power and authority to enter into this Agreement, and that no
additional actions or approvals are required or necessary to evidence such
authority.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the signatories have read and understood this Agreement,
have executed it, represent that the undersigned are authorized to execute this
Agreement on behalf of the represented parties, have agreed to be bound by its
terms and have entered into this Agreement as of the day and year first above
written.

 

MASTERCARD INTERNATIONAL INCORPORATED By:   /s/ Martina Hund-Mejean       Name:
  Martina Hund-Mejean   Title:   Chief Financial Officer CONSTANTINE CANNON LLP,
Co-Lead Counsel, as binding representative and agent of the Plaintiffs By:   /s/
Robert L. Begleiter       Name:   Robert L. Begleiter   Title:   Partner HAGENS
BERMAN SOBOL SHAPIRO LLP, Co-Lead Counsel, as binding representative and agent
of the Plaintiffs By:   /s/ George W. Sampson       Name:   George W. Sampson  
Title:   Partner

 

3